
	
		I
		111th CONGRESS
		1st Session
		H. R. 1116
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Ms. Waters (for
			 herself, Ms. Speier, and
			 Mr. Driehaus) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To improve the process through which loan originators
		  participate in FHA mortgage programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honest FHA Originator Act of
			 2009.
		2.Requirements for
			 FHA-approved mortgagees
			(a)Mortgagee review
			 boardParagraph (2) of
			 section 202(c) of the National Housing Act (12 U.S.C. 1708(c)) is
			 amended—
				(1)in subparagraph (E), by inserting
			 and after the semicolon;
				(2)in subparagraph
			 (F), by striking ; and and inserting a period; and
				(3)by striking
			 subparagraph (G).
				(b)Limitations on
			 participation and mortgagee approval and use of nameSection 202 of the National Housing Act (12
			 U.S.C. 1708) is amended—
				(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively;
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Limitations on
				participation in origination and mortgagee approval
							(1)RequirementAny person or entity that is not approved
				by the Secretary to serve as a mortgagee, as such term is defined in subsection
				(c)(7), shall not participate in the origination of an FHA-insured loan except
				as authorized by the Secretary.
							(2)Eligibility for
				approvalIn order to be
				eligible for approval by the Secretary, an applicant mortgagee shall not be,
				and shall not have any officer, partner, director, principal, or employee of
				the applicant mortgagee who is—
								(A)currently
				suspended, debarred, under a limited denial of participation (LDP), or
				otherwise restricted under part 24 or 25 of title 24 of the Code of Federal
				Regulations, or any successor regulations to such parts, or under similar
				provisions of any other Federal agency;
								(B)under indictment
				for, or has been convicted of, an offense that reflects adversely upon the
				applicant’s integrity, competence or fitness to meet the responsibilities of an
				approved mortgagee;
								(C)subject to
				unresolved findings contained in a Department of Housing and Urban Development
				or other governmental audit, investigation, or review;
								(D)engaged in
				business practices that do not conform to generally accepted practices of
				prudent mortgagees or that demonstrate irresponsibility;
								(E)convicted of, or
				who has pled guilty or nolo contendre to, a felony related to participation in
				the real estate or mortgage loan industry—
									(i)during the 7-year
				period preceding the date of the application for licensing and registration;
				or
									(ii)at any time
				preceding such date of application, if such felony involved an act of fraud,
				dishonesty, or a breach of trust, or money laundering;
									(F)in violation of
				provisions of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et
				seq.) or any applicable provision of State law; or
								(G)in violation of
				any other requirement as established by the
				Secretary.
								;
				and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Use of
				nameThe Secretary shall, by
				regulation, require each mortgagee approved by the Secretary for participation
				in the FHA mortgage insurance programs of the Secretary—
							(1)to use the
				business name of the mortgagee that is registered with the Secretary in
				connection with such approval in all advertisements and promotional materials,
				as such terms are defined by the Secretary, relating to the business of such
				mortgagee in such mortgage insurance programs; and
							(2)to maintain copies
				of all such advertisements and promotional materials, in such form and for such
				period as the Secretary
				requires.
							.
				(c)Change of
			 statusThe National Housing Act is amended by striking section
			 532 (12 U.S.C. 1735f–10) and inserting the following new section:
				
					532.Change of
				mortgagee status
						(a)NotificationUpon the occurrence of any action described
				in subsection (b), an approved mortgagee shall immediately submit to the
				Secretary, in writing, notification of such occurrence.
						(b)ActionsThe actions described in this subsection
				are as follows:
							(1)The debarment,
				suspension of a Limited Denial of Participation (LDP), or application of other
				sanctions, fines, or penalties applied to the mortgagee or to any officer,
				partner, director, principal, manager, supervisor, loan processor, loan
				underwriter, or loan originator of the mortgagee pursuant to applicable
				provisions of State or Federal law.
							(2)The revocation of
				a State-issued mortgage loan originator license issued pursuant to the S.A.F.E.
				Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) or any other similar
				declaration of ineligibility pursuant to State
				law.
							.
			(d)Civil money
			 penaltiesSection 536 of the
			 National Housing Act (12 U.S.C. 1735f–14) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter preceding subparagraph (A), by inserting or any of its
			 owners, officers, or directors after mortgagee or
			 lender;
						(ii)in
			 subparagraph (H), by striking title I and all that follows
			 through Act of 1989) and inserting “title I or II”; and
						(iii)by
			 inserting after subparagraph (J) the following:
							
								(K)Violation of section 202(d) of this Act (12
				U.S.C. 1708(d)).
								;
				and
						(B)in paragraph (2)—
						(i)in
			 subparagraph (B), by striking or at the end;
						(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)causing or participating in any of the
				violations set forth in paragraph (1) of this
				subsection.
								;
				and
						(2)in subsection (g), by striking The
			 term and all that follows through the end of the sentence and inserting
			 For purposes of this section, a person acts knowingly when a person has
			 actual knowledge of acts or should have known of the acts..
				(e)Expanded review
			 of FHA mortgagee applicants and newly approved mortgageesNot
			 later than the expiration of the 3-month period beginning upon the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development
			 shall—
				(1)expand the
			 existing process for reviewing new applicants for approval for participation in
			 the mortgage insurance programs of the Secretary for mortgages on 1- to
			 4-family residences for the purpose of identifying applicants who represent a
			 high risk to the Mutual Mortgage Insurance Fund; and
				(2)implement procedures that, for mortgagees
			 approved during the 12-month period ending upon such date of enactment—
					(A)expand the number
			 of mortgages originated by such mortgagees that are reviewed for compliance
			 with applicable laws, regulations, and policies; and
					(B)include a process
			 for random reviews of such mortgagees and a process for reviews that is based
			 on volume of mortgages originated by such mortgagees.
					
